DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt of foreign priority is acknowledged of certified copies of papers required by 37 CFR 1.55.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” is a relative term which does not have a well-defined meaning in the context of a resolution. A HD resolution may be regarded as high resolution compared to VGA but to a low resolution compared to 8k.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 3, 5, 6, 8, 9, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106297620A, Xu in view of CN109451259A Lian et al. (hereinafter Lian).

2. 	Regarding Claim 1, Xu discloses A method for switching EDID version in a TV device, the TV device comprises an application layer, a middleware layer, a driving layer, a display, and at least one memory (Fig. 3: display; [0047]), the method comprising:
 	determining whether a target resolution of the TV device is high in response to user
commands by the application layer ([0050], a user provides instructions to switch the EDID version from the version 2.0 to 1.4 via GUI);
 	retrieving EDID versions of the TV device via reading EDID files stored in at least one
the memory by the middleware layer;
 	writing the EDID versions into registers of the driving layer and activating a HDMI port
by the driving layer (Fig. 1, [0050], the EDID version selected by the user 41/42 is retrieved by the main control module copied to the EEPROM 3 thereby replacing the previous version stored in said EEPROM);
 	reading the EDID versions stored in the registers by a transmitting end of HDMI signals
upon determining the HDMI port being activated ([0052]-0053], the peripheral equipment is connected to the HDMI port after the switch of EDID versions and retrieves the new EDID version that stored in the EEPROM. The peripheral display outputs an image signal that is compatible with the EDID versions stored in the EEPROM); and
 	outputting the HDMI signals via the display of the TV device (Fig. 3; [0030], storing space is matched in EDID version 31 203 display 1 directly to display the best output resolution).
 	Xu does not explicitly disclose that the TV device comprises an application layer, a middleware layer, a driving layer.
 	However, Lian comprises an application layer, a middleware layer, a driving layer ([0052]-[0056], the application layer comprises large screen application APK. STB system containing middleware, so the set-top box also called middleware. Linux driving layer mainly contains Linux operating system and platform driving is based on middleware set top box performance)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port that requires an intervention at the level of the driving/hardware layer, that the selection of the EDID version via a user interface takes place at the level of the application layer. It follows automatically that the selection made by the user at the level of the application layer must be conveyed from the “application layer” to the “driving layer” via a middleware layer in the configuration of Xu wherein the display device is an android TV as disclosed in Lian for the purposes of efficiently automating the reprogramming of EEPROM association with a HDMI port.

3. 	Regarding Claim 2, Xu discloses The method according to claim 1, wherein before the outputting step, the method further comprises:
 	recognizing the HDMI signals after receiving the HDMI signals from the transmitting end by the driving layer ([0052], the external device will output display data to the display device via the HDMI cable in a format corresponding to the read EDID data. This implies that the display device has hardware and software configured to decode and display the image received via the HDMI interface);
 	Xu does not explicitly disclose sending the HDMI signals to a decoding driving layer; and decoding the HDMI signals upon determining the HDMI signals are stable
 	However, Lian teaches sending the HDMI signals to a decoding driving layer; and decoding the HDMI signals upon determining the HDMI signals are stable ([0006], [0076]-[0077], [0103]-[0105] which discloses that the HDMI signal received from the external device is decoded and displayed.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port that requires an intervention at the level of the driving/hardware layer, that the selection of the EDID version via a user interface takes place at the level of the application layer. It follows automatically that the selection made by the user at the level of the application layer must be conveyed from the “application layer” to the “driving layer” via a middleware layer in the configuration of Xu wherein the display device is an android TV as disclosed in Lian for the purposes of efficiently automating the reprogramming of EEPROM association with a HDMI port.

4. 	Regarding Claim 3, Xu in view of Lian discloses The method according to claim 2, 
 	Xu discloses wherein the determining step further comprises:
 	adopting a high resolution timing upon determining the target resolution of the TV device is high by the application layer (Examiner notes that it is implicit in Xu that the timing adopted at the display device should match the characteristics of the HDMI received. If this is not the case, an image corresponding to the received HDMI signal could not be displayed).

5. 	Regarding Claim 5, Xu discloses The method according to claim 3, wherein the resolution rates comprise 3840x2160p 60Hz, 3840x2160p 50Hz, 4096x2160p 60Hz, 4096x2160p 50Hz, 4096x2160p 30Hz (Examiner notes that there are known examples of format comprised in EDID v1.4 and/or EDID v2.0 (see https://en.wikipedia.org/wiki/Extended_Display_Identification_Data).

6. 	Regarding Claim 6, Xu discloses The method according to claim 3, 
 	Xu does not explicitly disclose wherein the method further comprises:
 	calling a channel switching interface in the middleware layer by Android Application Package (APK). 
 	However, Lian teaches calling a channel switching interface in the middleware layer by Android Application Package (APK) (the application layer comprises large screen application APK. Examiner notes that the mere call between two pieces of software does not produce any technical effect).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port that requires an intervention at the level of the driving/hardware layer, that the selection of the EDID version via a user interface takes place at the level of the application layer. It follows automatically that the selection made by the user at the level of the application layer must be conveyed from the “application layer” to the “driving layer” via a middleware layer in the configuration of Xu wherein the display device is an android TV as disclosed in Lian for the purposes of efficiently automating the reprogramming of EEPROM association with a HDMI port.

7. 	Regarding Claim 8, Xu discloses The method according to claim 6, wherein before the determining step, the method further comprises:
 	setting the HDMI port as a data source by adopting the channel switching interface (Examiner notes that since the display device receives an image signal to be displayed via a HDMI port to which the external device is connected, it is implicit that said HDMI port is a data source).

8. 	Regarding Claim 9, Xu discloses A system for switching EDID version in a TV device, the TV device comprises an application layer, a middleware layer, a driving layer, a display, a processor, and at least one memory (Fig. 3: display; [0047]), the system comprising:
 	one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise ([0047], a system for switching between EDDID versions 1.4 and 2.0 in a display device having a HDMI port. The display device comprises a main controller module configured to perform the operation of switching the EDID versions to the user input):
 	instructions for determining whether a target resolution of the TV device is high in
response to user commands by the application layer ([0050], a user provides instructions to switch the EDID version from the version 2.0 to 1.4 via GUI);
 	instructions for retrieving EDID versions of the TV device via reading EDID files stored in at least one the memory by the middleware layer;
 	instructions for writing the EDID versions into registers of the driving layer and activating a HDMI port by the driving layer (Fig. 1, [0050], the EDID version selected by the user 41/42 is retrieved by the main control module copied to the EEPROM 3 thereby replacing the previous version stored in said EEPROM);
 	instructions for reading the EDID versions stored in the registers by a transmitting end of HDMI signals upon determining the HDMI port being activated; and
 	instructions for outputting the HDMI signals via the display of the TV device ([0052]-0053], the peripheral equipment is connected to the HDMI port after the switch of EDID versions and retrieves the new EDID version that stored in the EEPROM. The peripheral display outputs an image signal that is compatible with the EDID versions stored in the EEPROM).
 	Xu does not explicitly disclose that the TV device comprises an application layer, a middleware layer, a driving layer.
 	However, Lian comprises an application layer, a middleware layer, a driving layer ([0052]-[0056], the application layer comprises large screen application APK. STB system containing middleware, so the set-top box also called middleware. Linux driving layer mainly contains Linux operating system and platform driving is based on middleware set top box performance)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port requires an intervention at the level of the driving/hardware layer, that the selection of the EDID version via a user interface takes place at the level of the application layer. It follows automatically that the selection made by the user at the level of the application layer must be conveyed from the “application layer” to the “driving layer” via a middleware layer in the configuration of Xu wherein the display device is an android TV as disclosed in Lian for the purposes of efficiently automating the reprogramming of EEPROM association with a HDMI port.

9. 	Regarding Claim 10, Xu discloses The system according to claim 9, 
 	wherein before executing the instructions for outputting the HDMI signals via the display of the TV device ([0002], display 1 is provided with a connecting port 2, is provided with an electrically erasable programmable read only memory 3 (which contain an EDID setting value storage space 31). a main controller module 4 (including HDMI2.0 of EDID41, HDMI1.4 of EDID42 and a control chip (43), electrically erasable programmable read-only memory 3 connected with the connection port 2 information), the one or more computer programs further comprises:
 	instructions for recognizing the HDMI signals after receiving the HDMI signals from the transmitting end by the driving layer ([0052], the external device will output display data to the display device via the HDMI cable in a format corresponding to the read EDID data. This implies that the display device has hardware and software configured to decode and display the image received via the HDMI interface.;
 	Xu does not explicitly disclose instructions for sending the HDMI signals to a decoding driving layer; and
 	instructions for decoding the HDMI signals upon determining the HDMI signals are stable 
 	However, Lian teaches instructions for sending the HDMI signals to a decoding driving layer; and instructions for decoding the HDMI signals upon determining the HDMI signals are stable ([0006], [0076]-[0077], [0103]-[0105] which discloses that the HDMI signal received from the external device is decoded and displayed).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port that requires an intervention at the level of the driving/hardware layer, that the selection of the EDID version via a user interface takes place at the level of the application layer. It follows automatically that the selection made by the user at the level of the application layer must be conveyed from the “application layer” to the “driving layer” via a middleware layer in the configuration of Xu wherein the display device is an android TV as disclosed in Lian for the purposes of efficiently automating the reprogramming of EEPROM association with a HDMI port.

10. 	Regarding Claim 11, Xu in view of Lian discloses The system according to claim 10, 
 	Xu discloses wherein the instructions for determining whether a target resolution of the TV device is high further comprise:
 	instructions for adopting a high resolution timing upon determining the target resolution of the TV device is high by the application layer (Examiner notes that it is implicit in Xu that the timing adopted at the display device should match the characteristics of the HDMI received. If this is not the case, an image corresponding to the received HDMI signal could not be displayed).

11. 	Regarding Claim 13, Xu discloses The system according to claim 11, wherein the resolution rates comprise 3840x2160p 60Hz, 3840x2160p 50Hz, 4096x2160p 60Hz, 4096x2160p 50Hz, 4096x2160p 30Hz (Examiner notes that there are known examples of format comprised in EDID v1.4 and/or EDID v2.0 (see https://en.wikipedia.org/wiki/Extended_Display_Identification_Data).

12. 	Regarding Claim 14, Xu discloses The system according to claim 11, 
  	Xu does not explicitly disclose wherein the one or more computer programs further comprises:
 	instructions for calling a channel switching interface in the middleware layer by Android
Application Package (APK).
 	However, Lian teaches instructions for calling a channel switching interface in the middleware layer by Android Application Package (APK) (the application layer comprises large screen application APK. Examiner notes that the mere call between two pieces of software does not produce any technical effect).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port that requires an intervention at the level of the driving/hardware layer, that the selection of the EDID version via a user interface takes place at the level of the application layer. It follows automatically that the selection made by the user at the level of the application layer must be conveyed from the “application layer” to the “driving layer” via a middleware layer in the configuration of Xu wherein the display device is an android TV as disclosed in Lian for the purposes of efficiently automating the reprogramming of EEPROM association with a HDMI port.

13. 	Regarding Claim 16, Xu discloses The system according to claim 14, wherein before executing the instructions for determining whether a target resolution of the TV device is high, the one or more
computer programs further comprises:
 	instructions for setting the HDMI port as a data source by adopting the channel
switching interface (Examiner notes that since the display device receives an image signal to be displayed via a HDMI port to which the external device is connected, it is implicit that said HDMI port is a data source).

14. 	Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lian as applied to claims 1 and 9 above, and further in view of CN105578105A Zhao.

15. 	Regarding Claim 4, Xu discloses The method according to claim 3, 
 	Xu does not explicitly disclose wherein the HDMI port is activated by pulling up or down hot plug detect (HPD) pins by the driving layer.
 	However, Zhao teaches wherein the HDMI port is activated by pulling up or down hot plug detect (HPD) pins by the driving layer (Fig. 3[0017]-[0019], [0082]-[0084], [0132-[0136], simulating the hot plug operation of HDMI can be pull-up or pull-down is hot-swap (hot plug) pin by changing the hot plug pin of level to finish hot plug. the display device detects signal parameters with the EDID information in the video signal is HDMI version the configured signal parameters).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port as taught in Xu in view of Lian and featuring a pulling up or down hot plug detect (HPD) pin to activate the HDMI port as taught in Zhao for the purposes of aiming at solving the way user discovered in picture display is abnormal (Zhao).

16. 	Regarding Claim 12, Xu discloses The system according to claim 11, 
 	Xu does not explicitly disclose wherein the HDMI port is activated by pulling up or down hot plug detect (HPD) pins by the driving layer.
 	However, Zhao teaches wherein the HDMI port is activated by pulling up or down hot plug detect (HPD) pins by the driving layer ([0017]-[0019], [0082]-[0084], [0132-[0136], simulating the hot plug operation of HDMI can be pull-up or pull-down is hot-swap (hot plug) pin by changing the hot plug pin of level to finish hot plug. the display device detects signal parameters with the EDID information in the video signal is HDMI version the configured signal parameters).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port as taught in Xu in view of Lian and featuring a pulling up or down hot plug detect (HPD) pin to activate the HDMI port as taught in Zhao for the purposes of aiming at solving the way user discovered in picture display is abnormal (Zhao).

17. 	Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lian as applied to claim 1 and 9 above, and further in view of CN1068039155A Lu et al. (hereinafter Lu).

18. 	Regarding Claim 7, Xu discloses The method according to claim 3, 
 	Xu does not explicitly disclose wherein the method further comprises:
 	setting a flag bit by the middleware layer to recognize the EDID version
 	However, Lu teaches setting a flag bit by the middleware layer to recognize the EDID version (([0008]-[0009], setting a flag corresponding to the EDID version associated with the HDMI port).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port as taught in Xu in view of Lian to further include an EDID version flag corresponding to the target HDMI port as taught in Lu for the purposes to improve the accuracy for switching the EDID version and shorten the waiting time of the user image. So as to improve the comfort of the user experience (Lu, para. 42).

19. 	Regarding Claim 15, Xu discloses The system according to claim 11, 
 	Xu does not explicitly disclose wherein the one or more computer programs further comprises:
 	instructions for setting a flag bit by the middleware layer to recognize the EDID version
instructions for setting a flag bit by the middleware layer to recognize the EDID version 
However, Lu teaches instructions for setting a flag bit by the middleware layer to recognize the EDID version instructions for setting a flag bit by the middleware layer to recognize the EDID version ([0008]-[0009], setting a flag corresponding to the EDID version associated with the HDMI port).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configurations of reprogramming of EEPROM associated with the HDMI port as taught in Xu in view of Lian to further include an EDID version flag corresponding to the target HDMI port as taught in Lu for the purposes to improve the accuracy for switching the EDID version and shorten the waiting time of the user image. So as to improve the comfort of the user experience (Lu, para. 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422